*628
By the Court.—

Lumpkin, J.,
delivering the opinion.
It is time that this litigation should be ended. Whatever conflict may exist in the testimony as to the precise period when the island, which has given rise to this controversy, was found, it must in all fairness be admitted, that up to the year 1840 the main stream of the Soquee river ran in what is called the old channel under the bluff, on the south-east side of the land in dispute. Indeed, the presumption from the proof is, that the new cut was not made until the May freshet of that year—the water flowing in the other channel only at high water. This being so, and Yaughan conveying to Mon-gin all the land west of the river, he conveyed the land in dispute.
Mongin in conveying to Wade, Wade to Wiley,' and the administrators of Wiley to Nichols, without noticing the changes gradually and imperceptibly effected in the several channels—no doubt from the evidence intended in the successive deeds, which were made to the premises, to convey all the land which Yaughan had sold to Mongin. It is not to be supposed that Mongin retained the title to the two and a half acres contained in the island.
Yaughan subsequently sells to Col. Stanford all the rest of the land not already disposed of to Mongin, which the jury were warranted, from the testimony, in finding, did not include the island.
It is said, that if Col. Stanford does not own the land, neither does Nichols ; that the title is still in Mongin.
We have already remarked that there is abundant evidence to support the conclusion that the all, the land, passed by each successive deed.
Were it unintentionally omitted it would constitute a strong case for a Court of Equity to interpose and grant relief. At any rate, it shows that the equity of the case, as well as the law, are against the defendant.
Col. Stanford has not made out such a possessory title as will enable him to hold the land. The outside fence round his entire tract proves nothing as to this particular piece of *629ground, and there is no testimony as to any particular occupancy of the island for the statutory period.
Without therefore disturbing the numerous minor questions presented in this record, we hold that there are facts enough in this case fully to justify the verdict.
Let the judgment be affirmed.